t c summary opinion united_states tax_court gerald a bunker petitioner v commissioner of internal revenue respondent docket no 2703-04s filed date gerald a bunker pro_se daniel n price for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for the taxable_year after concessions the issue remaining for decision is whether certain payments made by insurance_companies during the year in issue of indebtedness owing by petitioner on credit cards constitute gross_income in the amount of dollar_figure under sec_61 background some of the facts have been stipulated and are so found the stipulation of facts stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in schertz texas prior to petitioner was employed in a civilian position at kelly air force base kelly afb in san antonio texas while employed at kelly afb petitioner availed himself of the opportunity to purchase credit card insurance from american security insurance_company american security and capital one bank capital one that provided for the payment of 1respondent conceded dollar_figure of this amount as explained later portions of indebtedness owing on petitioner’s credit cards in the event of death disability or unemployment due to the defense base closure and realignment commission which closed kelly afb in petitioner lost his employment at kelly afb on date because of petitioner’s unemployment petitioner satisfied one of the contingencies provided by the credit card insurance policies he carried thus petitioner applied for insurance benefits pursuant to the credit card insurance policies from american security and capital one petitioner remained unemployed for most of accordingly payments were made during by american security and capital one to the banks that had issued the credit cards in partial payment of amounts due by petitioner on his credit cards during petitioner owed approximately dollar_figure in credit card debt pursuant to the terms of the credit card insurance contracts american security paid dollar_figure to the applicable bank in partial payment of petitioner’s credit card debt and capital one paid dollar_figure to the applicable bank in partial payment of petitioner’s credit card debt as a result of paying petitioner’s credit card obligations american security and capital one reported these payments to the internal revenue 2the record does not reflect the amounts paid as premiums for such insurance or how such premiums were paid service irs and issued petitioner information_return sec_3 as follows issuer reporting form amount american security capital one bank dollar_figure dollar_figure total dollar_figure 1099-misc box 1099-c however at trial respondent produced evidence to substantiate payments from american security of only dollar_figure respondent’s counsel admitted that he did not know how the amount of dollar_figure was calculated by american security therefore respondent conceded the difference in payments of dollar_figure as a result dollar_figure is the total amount of unreported income remaining at issue petitioner did not include these amounts as income in his federal_income_tax return for in the notice_of_deficiency respondent determined that these amounts constituted gross_income 3petitioner claims that he did not receive the applicable forms however petitioner admitted that he was aware that such payments were being made during tax_year 4amount rounded to the nearest dollar discussion5 respondent determined that petitioner failed to report income in tax_year in the amount of dollar_figure however petitioner argues that such payments were made pursuant to credit card insurance policies and as such are not income petitioner contends that the factual situation here is analogous to the situation where an insured automobile is damaged in an accident the insurance_company insuring the vehicle pays the body shop for the cost of the repairs and in such a situation the payments do not constitute gross_income to the vehicle owner sec_61 defines gross_income as all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir revg 79_tc_398 all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation 5we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 6as discussed previously due to concessions the amount of unreported income in issue is dollar_figure moreover sec_61 provides that gross_income includes income_from_discharge_of_indebtedness the unemployment condition of american security’s and capital one’s insurance policies was satisfied and petitioner as a result realized economic benefits by the amount of the payments the insurance_companies paid towards petitioner’s credit card liabilities during as a result of the payments made by the insurance_companies petitioner was relieved of the obligation of paying dollar_figure and dollar_figure to the issuers of his credit cards in 47_tc_65 this court stated although petitioner did not receive the amount directly from john hancock mutual life_insurance co it is well settled that income is not limited to direct receipt of cash 331_us_1 and that the payment of a legal_obligation of a taxpayer is income to him even though such income is not actually received by him 279_us_716 and 258_f2d_861 c a certiorari denied 360_us_917 the court therefore rejects petitioner’s arguments all of the charges on petitioner’s credit cards represented economic benefits petitioner received petitioner was relieved of his liability to the extent of the amount_paid by the insurance_companies during respondent therefore is sustained petitioner incorrectly contends that the insurance payments on his credit cards are analogous to insurance recovery amounts for damaged property such as automobiles where in the latter instance the insurance benefits do not constitute gross_income that argument is inappropriate in the present case the general_rule is that the taxability of recovery payments depends upon the nature of the claim if the recovery represents damages for lost profits the payment is considered income however if the recovery represents a replacement of capital destroyed or damaged the recovery does not constitute income to the extent the recovery does not exceed the basis of the damaged or destroyed property in the latter case the recovery is a restoration or return_of_capital 48_tc_465 in the present case petitioner had no basis in his credit card liability therefore the payments by the insurance_companies were not a recovery or restoration of capital these payments were income conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit 7we note that the amounts reported as income could be reduced or offset by the premiums_paid by petitioner for the insurance coverage for the benefits payable arising during the period of petitioner’s unemployment however petitioner has failed to establish the total amount of the premiums_paid for the year at issue or the portion of such premiums allocable to the unemployment risk as distinguished from the premiums attributable to death or disability therefore no such offset will be allowed reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
